t c memo united_states tax_court michael a lacher and judith w lacher petitioners v commissioner of internal revenue respondent docket no filed date stuart a smith for petitioners moria l sullivan for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge this matter is before the court on petitioners’ motion for leave to file amended petition because of concessions and agreements made by the parties ’ the sole issue remaining for decision is whether petitioners are entitled to the benefits of a settlement offer that was made available to other taxpayers who had partnership interests in sab resource recovery associates a part of the plastics recycling petitioners concede that they are not entitled to any deductions losses investment credits business energy investment credits or any other tax benefits claimed on their federal_income_tax return as a result of their participation in sab resource recovery associates sab petitioners also concede that they are not entitled to any investment_tax_credit carrybacks to the years and that resulted from their participation in sab petitioners also concede that the resulting underpayments in income_tax are substantial underpayments attributable to tax-motivated transactions subject_to the increased rate of interest established under sec_6621 petitioners stipulate that they are liable for an addition_to_tax under sec_6659 for valuation_overstatement for of dollar_figure petitioners also concede that the assessment_period for with regard to the amount of any deficiency that resulted from any adjustment to items from sab was extended pursuant to sec_6501 petitioners further concede that to the extent the notices of deficiency for and relate to investment tax carrybacks from the year arising from petitioners’ participation in sab any assessments and collection of any deficiencies arising from the disallowance of such credits are not barred by the statute_of_limitations pursuant to sec_6501 by stipulation respondent concedes that petitioners are not required to include in their gross_income dollar_figure as a recovery_of income respondent also concedes that petitioners are not subject_to an addition_to_tax under sec_6651 for group of cases petitioners have clarified the issue by limiting their claim to the additions to tax under sec_6653 and petitioners further concede that their only argument with respect to the additions to tax under sec_6653 is that they were denied equal treatment with respect to the settlement offer and they do not seek any further proceeding with respect to the merits under sec_6653 an evidentiary hearing in regard to this motion was held on date some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in new york new york when the petition in this case was filed references to petitioner in the singular are to petitioner michael a lacher the plastics recycling transaction in petitioner acquired a 48-percent limited_partnership_interest in sab resource recovery associates sab sab is part of the plastics recycling group of cases the plastics recycling group of cases centers about a multistep transaction involving the sale and lease of machines designed to recycle plastic scrap the transactions involving the plastic recyclers leased by sab are substantially identical to those in the clearwater group partnership which was the subject of provizer v commissioner tcmemo_1992_177 affd without _- _- published opinion 996_f2d_1216 6th cir for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner supra the facts concerning the transactions in provizer can be summarized as follows packaging industries group inc pi manufactured and sold six sentinel recyclers the recyclers to ethynol cogeneration inc eci for dollar_figure each the sale of the recyclers from pi to eci was financed with nonrecourse notes in turn eci resold the recyclers to f g equipment corp f g for dollar_figure each the sale of the recyclers by eci to f g was also financed with notes these notes provided that percent of the note amount would be recourse but that the recourse portion would only be due after the nonrecourse portion had been paid in full subseguently f g leased the recyclers to the clearwater group partnership which then licensed the recyclers to first massachusetts equipment corp fmec which sublicensed them back to pi pi allegedly sublicensed the recyclers to entities the end-users which would use them to recycle plastic scrap the sublicense provided that the end-users would transfer percent of the recycled scrap to pi in exchange for payment from fmec based on the quality and amount of recycled scrap all the foregoing transactions were executed simultaneously in provizer v commissioner supra we resolved the plastics recycling matter as follows we found that each recycler had - - a fair_market_value of not more than dollar_figure we held that the transaction which was virtually identical to the transaction in the present case was a sham because it lacked economic_substance and a business_purpose we sustained the additions to tax for negligence under sec_6653 and we sustained the addition_to_tax for valuation_overstatement under sec_6659 and we held that the partnership losses and tax_credits claimed with respect to the plastics recycling partnership at issue were attributable to tax-motivated transactions within the meaning of sec_6621 see also 205_f3d_54 2d cir affg sann v commissioner tcmemo_1997_259 we have decided many plastics recycling cases that like this case involve the question of additions to tax for negligence see eg greene v commissioner tcmemo_1997_ kaliban v commissioner tcmemo_1997_271 sann v commissioner tcmemo_1997_259 n affd sub nom 205_f3d_54 2d cir the guidelines concerning the question of negligence in the context of the plastics recycling transactions are by now well established the standard settlement offer in approximately date respondent formulated a standard settlement offer that was made available to taxpayers in docketed plastics recycling cases on date the -- - standard settlement offer was made available to taxpayers in nondocketed plastics recycling cases see baratelli v commissioner tcmemo_1994_484 the standard settlement offer allowed a deduction for percent of the amount of the taxpayer’s cash investment government concessions of the negligence addition_to_tax and the taxpayer’s concession of the valuation_overstatement addition_to_tax and increased interest the standard settlement offer expired in following the trial of provizer v commissioner supra see baratelli v commissioner supra n petitioner and his involvement in sab petitioner is an experienced attorney who has litigated cases for more than years petitioner is well aware that cases can be resolved through settlement at various stages of litigation in petitioner acquired a limited_partnership_interest in sab as a result of petitioners’ investment in sab they claimed a net_operating_loss_deduction of dollar_figure and investment tax_credits and business energy credits totaling dollar_figure on their federal_income_tax return which was limited to petitioners’ income_tax_liability as reduced by the partnership loss of dollar_figure the balance of the credits dollar_figure was carried back to the years and to generate tax_refund claims of dollar_figure and dollar_figure respectively - in notices of deficiency dated date respondent disallowed petitioners’ claimed losses and tax_credits that related to their investment in sab respondent also determined that petitioners were liable for additions to tax under sec_665l1 a a and and increased interest under sec_6621 c procedural background in response to the notices of deficiency petitioners filed a petition with this court on date in their petition petitioners claimed that they were not liable for additions to tax under sec_6653 because the calculation of their income_tax_liability for the years and and their reporting of income for those years was in no way negligent petitioners did not mention or suggest in their petition the argument that they were not granted equality of treatment as a ground for contesting the addition_to_tax for negligence on date petitioners filed a motion for leave to amend petition on this occasion respondent did not object and petitioners’ motion was granted in their amended petition petitioners claimed that respondent was barred under sec_6501 from assessing deficiencies for and on date we partially tried petitioners’ case at the trial the parties submitted a stipulation of settled issues --- - the stipulation of settled issues provides that petitioners are not entitled to the investment tax_credits business energy investment credits or any other tax benefits resulting from their participation in sab that they claimed on their federal_income_tax return petitioners also conceded that the underpayments in income_tax attributable to their participation in sab were subject_to the increased rate of interest pursuant to sec_6621 accordingly the issues remaining for decision were whether petitioners were liable for the additions to tax under sec_6653 for and whether petitioners were liable for the addition_to_tax under sec_6659 for and whether the assessments for and were barred by sec_6501 at trial again no evidence or argument was presented concerning equality of treatment because he was otherwise occupied on business in europe petitioner was not present during the trial however at this trial the court received all of the evidence relevant to these issues except for petitioner’s testimony therefore the court held the trial record open for the purpose of receiving petitioner’s testimony on date the court again calendared this case for trial on date on date just days before the case was called for trial and years after this case was partially tried petitioners filed their second motion for leave to file amended petition in their amended petition --- - petitioners now contend that they should be relieved of the additions to tax for negligence because respondent has a duty to afford substantially equal treatment to similarly situated taxpayers petitioners further contend that respondent breached his duty when he failed to offer them the so-called standard settlement offer that was made available to other taxpayers petitioner asserts that he was first made aware of the standard settlement offer sometime during middle or late and that he would have accepted the standard settlement offer if he had received it at trial petitioner failed to present evidence that demonstrates that he or his counsel attempted to settle the case instead petitioner conceded that he never attempted to settle with respondent on date the parties filed an amended stipulation of settled issues in this stipulation petitioners concede that they are liable for the addition_to_tax under sec_6659 for petitioners also concede that sec_6501 does not bar the assessments for and at trial petitioners also conceded that their only challenge to the additions to tax for negligence under sec_6653 is their present argument that they were denied equal treatment consents to extend period of limitations on their federal_income_tax return petitioners listed their address as c o stuart becker co fifth ave new -- - york new york the becker address stuart becker co was also listed as the preparer of petitioners’ federal_income_tax return between early and the middle of respondent mailed to petitioners a series of form sec_872 consent to extend the time to assess tax requesting that petitioners extend the period of limitations for the form sec_872 were mailed by respondent to the becker address on date date and date petitioner signed the form sec_872 and returned them to respondent at trial petitioner initially testified that he did not remember whether he signed any form sec_872 or whether becker represented him when the form sec_872 were sent to him during cross-examination respondent introduced copies of the signed form sec_872 in response petitioner stated my memory may be faulty as to what these things meant or whether and when i got them but my signature is my signature i did what i did piggyback agreements on date respondent sent to petitioners a proposed stipulation of settlement piggyback_agreement that would have enabled petitioners to have their case bound to the results reached in provizer v commissioner tcmemo_1992_177 petitioners did not agree to the piggyback_agreement at this time on date this court issued an opinion in the provizer case respondent again offered the piggyback_agreement to petitioners on date petitioners again declined or at least failed to sign the piggyback_agreement at trial petitioner testified that he could not recall whether he had received piggyback agreements and that he would have responded to a piggyback offer if he had received one in his posttrial brief petitioner conceded that he had received respondent’s date letter however there is no evidence in the record that indicates that petitioners responded to the piggyback offers discussion rule a provides a party may amend a pleading once as a matter of course at any time before a responsive pleading is served otherwise a party may amend a pleading only by leave of court or by written consent of the adverse_party rule a further provides that leave to amend shall be given freely when justice so requires this court has looked to cases decided under rule a of the federal rules of civil procedure for guidance on the interpretation of rule a see 89_tc_1081 rule a of the federal rules of civil procedure like rule a mandates that leave to amend shall be freely given when justice so requires petitioners’ motion for leave was not filed before the responsive pleading and respondent has not consented to the motion accordingly the court must use its discretion in deciding whether to grant or deny petitioners’ motion for leave to amend see kramer v commissioner supra pincite in exercising our discretion we consider various factors including the timeliness of the motion the reasons for the delay and whether granting the motion would result in issues being submitted in a seriatim fashion see 661_f2d_1022 5th cir leave to amend may be inappropriate when there is undue delay bad faith prejudice resulting from the amendment or a dilatory motive of the movant see 371_us_178 98_tc_28 moreover we deny a taxpayer’s motion to amend a petition when the argument raised is futile see russo v commissioner supra in their present motion for leave to amend their petition petitioners argue that they should be relieved of the negligence addition_to_tax because respondent has a duty to afford substantially equal treatment to similarly situated taxpayers in their last-minute new argument they suggest that respondent and this court lack discretion to reach different results as to them as contrasted with other taxpayers who accepted a standard settlement offer made years ago before trial of the test case absent proof that a taxpayer has been singled out for disparate treatment based on impermissible considerations such as race or religion or absent a contractual agreement to the contrary the commissioner is not required to offer the same settlement terms to similarly situated taxpayers see 110_tc_165 affd without published opinion sub nom drake oil tech partners v commissioner 211_f3d_1277 10th cir affd without published opinion sub nom tucek v commissioner 198_f3d_259 10th cir 110_tc_153 affd without published opinion sub nom drake oil tech partners v commissioner 211_f3d_1277 10th cir affd without published opinion sub nom tucek v commissioner 198_f3d_259 10th cir 104_tc_13 supplemented by 104_tc_417 affd 140_f3d_240 4th cir in the present case petitioners have not asserted nor do we find that respondent singled them out for disparate treatment based on impermissible considerations petitioners have also not asserted that respondent had a duty to offer them the standard settlement offer due to a contractual obligation petitioners have failed to convince us that the standard settlement offer was not made available to them at trial petitioner testified that he personally never was offered the opportunity to have his case piggybacked to provizer v commissioner tcmemo_1992_177 however his testimony was contradicted by letters dated date and date these letters indicate that petitioners were given the opportunity to enter into a piggyback arrangement moreover petitioner also testified that he did not remember signing the form sec_872 again petitioner’s testimony was contradicted at trial respondent introduced signed copies of the form sec_872 these instances reveal that with regard to events surrounding this case petitioner’s memory is failing and unreliable apart from petitioner’s own testimony petitioners have failed to present any evidence that demonstrates that they were not offered the standard settlement offer under these circumstances we are unconvinced by petitioner’s self-serving and failing memory there is in this record no credible_evidence that respondent failed to send the standard settlement offer to petitioners although the offer was sent to all other investors in the plastics recycling project on the other hand respondent has presented no affirmative evidence of mailing the standard offer to petitioners respondent urges quite reasonably that it is unfair to expect him to produce evidence concerning newly alleged circumstances years after the events in question moreover petitioners have failed to convince us that they were inclined to accept the standard settlement offer petitioner is an experienced attorney who is aware that cases can be resolved through settlement we also note that petitioners have been -- - represented in this case by counsel who for many years have been or should have been aware of the settlement positions that were made available by respondent additionally on date and date respondent offered piggyback agreements to petitioners on both occasions petitioners failed to accept respondent’s offer and did not submit any counter offer these circumstances support the conclusion that petitioners never had any intention of settling this case petitioners’ motion for leave to amend their petition again is also untimely presently they are seeking to amend their petition for a second time more than years after they filed their original petition moreover petitioners’ counsel for many years have been or should have been aware of the settlement agreements that were made available to participants in plastics recycling cases accordingly petitioners had ample time to raise this argument this court has consistently refused to reward such dilatory behavior see russo v commissioner petitioner represented himself and his wife until date on that date hugh janow janow entered his appearance in the case on date janow withdrew from the case and petitioners’ current counsel stuart smith smith entered his appearance smith has tried numerous plastics recycling cases see eg sann v commissioner tcmemo_1997_259 affd sub nom 205_f3d_54 2d cir jaroff v commissioner tcmemo_1996_527 gollin v commissioner tcmemo_1996_454 in jaroff and gollin smith specifically referred to the standard settlement offer see jaroff v commissioner supra n gollin v commissioner supra n -- - t c bernard v commissioner tcmemo_1995_332 taxpayer waited until she lost the substantive issues before she filed a subsequent motion to raise a new issue estate of allinson v commissioner tcmemo_1994_304 court denied motion filed years after stipulation of settlement executed lastly granting petitioners’ motion would result in undue prejudice to respondent as we have noted petitioners are now attempting to raise a new argument years after the standard settlement offer was made available years after they filed their original petition and years after this case was partially tried petitioners seek relief from the penalty under sec_6653 without regard to whether the penalty is appropriate under the facts of this case they seek relief from the penalty by raising the equality of treatment argument many years after the pleadings and partial trial and without convincing evidence that they have been treated unfairly petitioner has delayed trial and even been absent from a partial trial he has consistently refused to settle the case but has waited until the issues have been tried many times by others under closely analogous facts and circumstances now after many years of avoiding delaying or refusing settlement or trial petitioner seeks to obtain for himself the benefit of a settlement offer made many years ago before the issues in this case had been tried the prejudice to respondent is obvious the motion for leave to amend the petition is contrary to the interests of justice and impermissible for all the foregoing reasons petitioners’ motion for leave to amend petition shall be denied to reflect the foregoing an order will be issued denying petitioners’ motion for leave to amend petition and decision will be entered under rule
